EXHIBIT 99.1 PENGROWTH ENERGY CORPORATION Annual Meeting of Shareholders of Pengrowth Energy Corporation May 2, 2012 REPORT OF VOTING RESULTS Section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations Business Conducted at the Meeting Outcome of Vote 1. The approval of an ordinary resolution appointing KPMG LLP, Chartered Accountants, as auditors of Pengrowth Energy Corporation (the “Corporation”) for the ensuing year, at a remuneration to be determined by the Board of Directors of the Corporation. PASSED 2. The approval of an ordinary resolution electing the following nominees as directors of the Corporation for the ensuring year or until their successors are elected or appointed: Derek W. Evans John B. Zaozirny Thomas A. Cumming Wayne K. Foo James D. McFarland Michael S. Parrett A. Terence Poole D. Michael G. Stewart 98.82% FOR / 1.18% WITHHELD 98.25% FOR / 1.75% WITHHELD 98.69% FOR / 1.31% WITHHELD 98.67% FOR / 1.33% WITHHELD 98.54% FOR / 1.46% WITHHELD 98.64% FOR / 1.36% WITHHELD 98.62% FOR / 1.38% WITHHELD 98.80% FOR / 1.20% WITHHELD
